UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4750


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID DEANGELO MCNEIL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:12-cr-00229-RJC-1)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Richmond McPherson, III, MCPHERSON LAW, PLLC, Charlotte, North
Carolina, for Appellant. Jill Westmoreland Rose, United States Attorney, Sanjeev
Bhasker, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Deangelo McNeil appeals the district court’s judgment revoking his

supervised release and sentencing him to a prison term of one year and one day. Finding

no reversible error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not ‘plainly

unreasonable.’”    Id.   “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A revocation sentence is procedurally

reasonable if the district court adequately explains the sentence after considering the

Sentencing Guidelines’ Chapter Seven policy statements and the applicable 18 U.S.C.

§ 3553(a) (2012) factors. See 18 U.S.C. § 3583(e) (2012); Thompson, 595 F.3d at 546-

47. If there is no significant procedural error, we then consider the sentence’s substantive

reasonableness under the totality of the circumstances. See Gall v. United States, 552

U.S. 38, 51 (2007).

       McNeil claims that his sentence is procedurally unreasonable because the district

court failed to explain adequately its reasons for imposing a prison term of one year and

one day. Having reviewed the record, we find the district court’s explanation sufficient.

See Thompson, 595 F.3d at 547 (discussing standard). We also reject McNeil’s argument

that his sentence, which exceeded by one day the applicable Sentencing Guidelines’

advisory policy statement range, is substantively unreasonable.

                                             2
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this Court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3